1-2
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on My 24, 2022:
Claims 6-12 are pending;
The claim objection and prior art rejections are withdrawn in light of the amendment.
Information Disclosure Statement
The information disclosure statement filed February 23, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Allowable Subject Matter
Claims 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery pack of at least claim 6 comprising first and second battery modules disposed in a horizontal direction adjacent to each other, each module having respective battery cells vertically disposed therein, positive and negative electrode busbars with respective busbars having electrode terminal extension parts spaced apart from each other on one side surface of a respective battery module; a busbar connection part and wherein the extensions parts of each battery module include extensions parts extended therefore and,
wherein the side surface extension part of the positive electrode terminal extension part of the first battery module and the side surface extension part of the negative electrode terminal extension part of the second battery module are spaced apart a predetermined distance from each other with the busbar connection part configured to electrically connect the side surface extension part of the positive electrode terminal extension part of the first battery module and the side surface extension part the negative electrode terminal extension part of the second battery module in the horizontal direction, wherein the positive electrode extension part of the first battery module, the negative electrode extension part of the first battery module, the positive electrode extension part of the second battery module, the negative electrode extension part of the second battery module, and the busbar connection part all extend in a substantially same plane.
The Examiner agrees with Applicant’s arguments with respect to Choi et al. (WO 2015/105335A1) as the claims now recite a sufficient combination of structural features and relative arrangements therein which define elements therein with distinct orientation from the battery pack of Choi. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725